DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7 & 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kagata et al. (# US 2016/0244626).
Kagata et al. discloses:
1. A pigment printing ink jet ink composition (see Abstract; [0026]) comprising: a pigment ([0027]-[0037]); a resin particle (polymer particle; [0039]-[0042]); a sulfonate-
2. The pigment printing ink jet ink composition according to claim 1, further comprising: a moisturizing agent (polar solvent; [0093]). 
5. The pigment printing ink jet ink composition according to claim 1, wherein a content of the sulfonate-based anionic surfactant is equal to or more than 0.2% by mass and equal to or less than 1% by mass with respect to a total mass of the ink composition (0.1 to 3%; [0102]). 
6. The pigment printing ink jet ink composition according to claim 1, wherein the pigment is a pigment dispersed in the sulfonate-based anionic surfactant (see Examples). 
7. The pigment printing ink jet ink composition according to claim 2, further comprising: an organic solvent having a standard boiling point of 280 °C. or more, as the moisturizing agent ([0091]-[0092]). 
9. The pigment printing ink jet ink composition according to claim 2, further comprising: a nitrogen-containing solvent, as the moisturizing agent ([0093]). 
10. The pigment printing ink jet ink composition according to claim 1, wherein the resin particle is a polycarbonate-based urethane resin particle ([0103]). 
11. The pigment printing ink jet ink composition according to claim 1, wherein the ink composition is used by being attached to a cloth, and wherein the cloth is cotton or polyester ([0149]). 

Claim(s) 1-6 & 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yatake (# US 2011/0200751).
Yatake discloses:
1. A pigment printing ink jet ink composition (see Abstract) comprising: a pigment ([0090]); a resin particle (polymer particle; [0093]-[0095]); a sulfonate-based anionic surfactant ([0109]); and water ([0122]). 
2. The pigment printing ink jet ink composition according to claim 1, further comprising: a moisturizing agent ([0106]). 
3. The pigment printing ink jet ink composition according to claim 1, wherein the sulfonate-based anionic surfactant is a sulfosuccinate ([0109]). 
4. The pigment printing ink jet ink composition according to claim 3, wherein the sulfonate-based anionic surfactant is a sulfosuccinate including an alkyl group having 6 to 22 carbon atoms ([0109]). 
5. The pigment printing ink jet ink composition according to claim 1, wherein a content of the sulfonate-based anionic surfactant is equal to or more than 0.2% by mass and equal to or less than 1% by mass with respect to a total mass of the ink composition (0.001 to 1%; [0110]). 
6. The pigment printing ink jet ink composition according to claim 1, wherein the pigment is a pigment dispersed in the sulfonate-based anionic surfactant (see Examples). 
11.  The pigment printing ink jet ink composition according to Claim 1, wherein the ink composition is used by being attached to a cloth, and wherein the cloth is cotton or polyester (textile; [0079]).

12. An ink set for pigment printing, comprising: a processing liquid composition (pretreatment agent; [0061]) that includes a cationic compound (cationic polymer; [0061]) and water ([0061]); and the pigment printing ink jet ink composition according to claim 1 (a pigment ([0090]); a resin particle (polymer particle; [0093]-[0095]); a sulfonate-based anionic surfactant ([0109]); and water ([0122])). 
13. An ink set for pigment printing, comprising: a processing liquid composition (pretreatment agent; [0061]) that includes a cationic compound (cationic polymer; [0061]) and water ([0061]); and the pigment printing ink jet ink composition according to claim 2 (a pigment ([0090]); a resin particle (polymer particle; [0093]-[0095]); a sulfonate-based anionic surfactant ([0109]); and water ([0122])). 
14. An ink set for pigment printing, comprising: a processing liquid composition (pretreatment agent; [0061]) that includes a cationic compound (cationic polymer; [0061]) and water ([0061]); and the pigment printing ink jet ink composition according to claim 3 (a pigment ([0090]); a resin particle (polymer particle; [0093]-[0095]); a sulfonate-based anionic surfactant ([0109]); and water ([0122])).
15. An ink set for pigment printing, comprising: a processing liquid composition (pretreatment agent; [0061]) that includes a cationic compound (cationic polymer; [0061]) and water ([0061]); and the pigment printing ink jet ink composition according to claim 4 (a pigment ([0090]); a resin particle (polymer particle; [0093]-[0095]); a sulfonate-based anionic surfactant ([0109]); and water ([0122])). 
16. An ink set for pigment printing, comprising: a processing liquid composition (pretreatment agent; [0061]) that includes a cationic compound (cationic polymer; 
17. An ink set for pigment printing, comprising: a processing liquid composition (pretreatment agent; [0061]) that includes a cationic compound (cationic polymer; [0061]) and water ([0061]); and the pigment printing ink jet ink composition according to claim 6 (a pigment ([0090]); a resin particle (polymer particle; [0093]-[0095]); a sulfonate-based anionic surfactant ([0109]); and water ([0122])). 
18. The ink set for pigment printing according to claim 12, wherein the cationic compound is a polyvalent metal salt ([0058]-[0065]). 
19. The ink set for pigment printing according to claim 12, wherein the processing liquid composition further includes a resin particle (cationic polymer; [0062]). 
20. A method of performing ink jet printing by using the processing liquid composition (pretreatment agent; [0061]) that includes a cationic compound (cationic polymer; [0061]) and water ([0061]); and the pigment printing ink jet ink composition according to claim 1, the method comprising: ejecting the pigment printing ink jet ink composition from an ink jet head to a region to which the processing liquid composition is attached, so as to attach the composition to the region (see Examples).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yatake (# US 2011/0200751) in view of Fujii (# US 2015/0077480).
Yatake discloses all the limitation of the pigmented printing ink except:
7. The pigment printing ink jet ink composition according to Claim 2, further comprising: an organic solvent having a standard boiling point of 280 °C or more, as the moisturizing agent.
8. The pigment printing ink jet ink composition according to Claim 7, wherein the organic solvent having a standard boiling point of 280 °C or more is included by 15% by mass or more with respect to a total mass of the ink composition.
9. The pigment printing ink jet ink composition according to Claim 2, further comprising: a nitrogen-containing solvent, as the moisturizing agent.

Fujii et al. teaches that to have the ink composition with good intermittent discharge stability, 
7. The pigment printing ink jet ink composition according to Claim 2, further comprising: an organic solvent having a standard boiling point of 280 °C or more, as the moisturizing agent (glycerin boiling point 290 °C; triethylene glycol BP 285 °C; tetraethylene glycol BP 324 to 330 °C; [0035]), .
8. The pigment printing ink jet ink composition according to Claim 7, wherein the organic solvent having a standard boiling point of 280 °C or more is included by 15% by mass or more with respect to a total mass of the ink composition ( 5 to 40%; [0034]).
9. The pigment printing ink jet ink composition according to Claim 2, further comprising: a nitrogen-containing solvent, as the moisturizing agent (nitrogen-containing heterocyclic compounds; [0035]).
10. The pigment printing inkjet ink composition according to Claim 1, wherein the resin particle is a polycarbonate-based urethane resin particle ([0072]-[0080]).
The Examiner draws particular attention to the Applicant that "Fujii et al. does address the organic solvents, it teaches a laundry list of possible organic solvents ([0033]-[0036]). The format in which Fujii et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Fujii et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the a waxy starch, cross-linker, hygroscopic 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition of Yatake by the aforementioned teaching of Fujii et al. in order to have the ink composition with good intermittent discharge stability, which gives high quality printed image.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Fujii et al. (# US 2015/0030818) discloses an inkjet ink contains water, hydrosoluble organic materials; and a colorant, wherein the hydrosoluble organic materials account for 30% by weight to 50% by weight of the inkjet ink, wherein the hydrosoluble organic materials contain 3-methoxy-1-butanol, herein the hydrosoluble organic materials contain at least one of 1,3-butane diol, 3-methyl-1,3-butane diol, 1,2-butane diol, 2,3-butane diol, 1,2-pentane diol, 3-methyl-3-hydroxymethyl oxetane, 1,2-propane diol, or 1,3-propane diol in an amount of 1% of the inkjet ink (see Abstract).
(2) Doi (# US 2006/0023042) discloses a liquid composition for ink jet which contains at least an organic acid having an acid dissociation constant pKa of 4.5 or less, a water-soluble solvent, and water, further comprising at least one of compounds 
(3) Yatake (# US 2017/0136782) disclose a pretreatment agent for ink jet textile printing that can provide printed matters on fabric with high color-developing properties and less bleeding. The pretreatment agent includes at least water and (A) a multivalent metal ion and polymer fine particles, (B) a cationic polymer and polymer fine particles, or (C) cationic polymer fine particles (see Abstract).


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853